


Exhibit 10.1
 
Appendix A to The Washington Trust Company Annual Performance Plan, which was
filed as Exhibit 10.1 to Washington Trust Bancorp, Inc.’s Quarterly Report on
Form 10-Q (File No. 000-13091) for the quarterly period ended March 31, 2007,
has been amended and restated in its entirety as set forth below:
 


 
Amended and Restated Appendix A to The Washington Trust Company Annual
Performance Plan, dated as of March 17, 2008
 
Appendix A –Target Bonus Awards


Target bonus award levels for Executive Officers are as follows:


Position
Total Target*
CEO
45%
COO
40%
Executive Vice Presidents
30%
Senior Vice Presidents
25%

* as a percentage of regular earnings




 
Target bonus award levels applicable only to calendar year 2008 were adjusted by
the Compensation Committee as outlined below:
 
Position
2008 Adjusted Total Target*
CEO
41.15%
COO
36.58%
Executive Vice Presidents
27.44%
Senior Vice Presidents
22.86%

* as a percentage of regular earnings
 
 
 
 